Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 1 of 39
Case 20-03049        Doc 1-2     Filed 07/29/20 Entered 07/29/20 22:33:29              Desc Exhibit
                                        B Page 2 of 39



                 SECOND AMENDED AND RESTATED FUNDING AGREEMENT

         This SECOND AMENDED AND RESTATED FUNDING AGREEMENT, dated as of
June 15, 2020 (as it may be amended, restated, modified or supplemented from time to time, this
“Agreement”), is between TRANE TECHNOLOGIES COMPANY LLC, a Delaware limited
liability company (“New TTC”), and ALDRICH PUMP LLC, a North Carolina limited liability
company (“Aldrich Pump”).

                                            RECITALS

       A.      On May 1, 2020, in contemplation of the divisional merger (the “Divisional
Merger”) of Trane Technologies Company LLC, a Texas limited liability company (“TTC
(TX)”), pursuant to Chapter 10 of the Texas Business Organizations Code, Trane Technologies
HoldCo Inc., a Delaware corporation (“TTHI”), as payor, and TTC (TX), as payee, executed and
delivered a funding agreement dated as of May 1, 2020 (the “Original Funding Agreement”).

       B.      Immediately following the execution of the Original Funding Agreement, TTHI,
in its capacity as the sole member of TTC (TX), approved a Plan of Divisional Merger
contemplating the Divisional Merger (the “Plan of Divisional Merger”).

         C.     At the effective time of the Divisional Merger, (1) certain property of TTC (TX)
as set forth on Schedule 5(b)(i) to the Plan of Divisional Merger and certain liabilities and
obligations of TTC (TX) as set forth on Schedule 5(c)(i) to the Plan of Divisional Merger
(collectively, the “Allocated Assets and Liabilities”) were allocated to a new Texas limited
liability company created upon the effectiveness of the Divisional Merger (“Aldrich Pump
(TX)”), (2) the remaining property, liabilities and obligations of TTC (TX) were allocated to
another new Texas limited liability company created upon effectiveness of the Divisional Merger
(“New TTC (TX)”), and (3) TTC (TX) ceased to exist.

       D.       In the Original Funding Agreement, TTHI agreed, pursuant to the Original
Funding Agreement, to provide funding to TTC (TX) sufficient to pay the costs of operations of
Aldrich Pump’s business and other liabilities and obligations included in the Allocated Assets
and Liabilities as and when they become due.

        E.      The Allocated Assets and Liabilities included the rights and obligations of TTC
(TX) under the Original Funding Agreement, and, at the effective time of the Divisional Merger,
pursuant to the terms of the Plan of Divisional Merger, the rights and obligations of TTC (TX)
under the Original Funding Agreement were allocated to Aldrich Pump (TX) such that,
following the effectiveness of the Divisional Merger, Aldrich Pump (TX) had assets having a
value at least equal to its liabilities and had financial capacity sufficient to satisfy its obligations
as they become due in the ordinary course of business, including any Asbestos Related
Liabilities.

        F.      Immediately following the effectiveness of the Divisional Merger, TTHI assigned
to New TTC (TX), and New TTC (TX) assumed from TTHI, all rights and obligations of TTHI
under the Original Funding Agreement (such assignment and assumption, the “Post-Merger
Assignment”), whereupon TTHI was released from its obligations, and ceased to have any
further obligations, under the Original Funding Agreement.


NAI-1513258873
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 3 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 4 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 5 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 6 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 7 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 8 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 9 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 10 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 11 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 12 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 13 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 14 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 15 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 16 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 17 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 18 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 19 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 20 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 21 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 22 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 23 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 24 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 25 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 26 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 27 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 28 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 29 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 30 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 31 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 32 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 33 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 34 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 35 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 36 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 37 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 38 of 39
Case 20-03049   Doc 1-2   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 B Page 39 of 39
